Examiner’s Comment
Allowable Subject Matter
Claims 3-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 3, the prior art fails to teach or disclose a switching converter circuit comprising: a dynamic bias circuit configured to apply a dynamic bias voltage to the bias circuit node, wherein the dynamic bias voltage includes an AC component that tracks the AC signal component of the output voltage; and an error amplifier configured to compare a sensed output voltage to a reference voltage; and wherein the dynamic bias circuit includes a differential amplifier configured to subtract the reference voltage from the output voltage, and retain the AC signal component, and add a DC bias component to the AC signal component to generate the dynamic bias voltage, in combination with all the limitations set forth in claim 3. 	Regarding claim 10, the prior art fails to teach or disclose a method of operating a switching converter circuit, the method comprising: subtracting the reference voltage from the output voltage to generate an alternating current (AC) component for a dynamic bias voltage; and adding a DC bias component to the AC component of the dynamic bias voltage to generate the dynamic bias voltage; and applying the dynamic bias voltage to a bias circuit node of the current sensing circuit, in combination with all the limitations set forth in claim 10. 	Regarding claim 15, the prior art fails to teach or disclose a voltage converter circuit including: a dynamic bias circuit configured to apply a dynamic bias voltage to the bias circuit node, wherein the dynamic bias voltage includes an AC component that tracks the AC signal component of the output voltage, wherein the dynamic bias circuit includes a differential amplifier configured to subtract the reference voltage from the output voltage, retain the AC signal component, and add a DC bias component to the AC signal component to generate the dynamic bias voltage, in combination with all the limitations set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838